DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 1/22/21, with respect to the rejection of claims 8-11 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 8-11 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s arguments, see pages 6-8, filed 1/22/21, with respect to the rejection of claims 1-7 and 12-16 under 35 U.S.C. 102(a)(2) as anticipated by Ding et al (US 10,556,287) have been fully considered and are unpersuasive.
Applicant argues Ding discloses a groove 140’ and an optical device 1030, but that the optical device 1030 does not extend into the groove 140’, and therefore Ding fails to anticipate the claim.  The Examiner respectfully disagrees.
Ding specifically discloses the optical device 1030 resides within the groove 140’ (Fig 24; col. 10 lines 17-20), and further shows an arrangement wherein a specific portion 1031 of the optical device 1030 extends into the groove 140’ to make electrical contact with elements 141 and 142 (Fig 24; 20-23).  Therefore, Ding anticipates the newly-added limitation to the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 12-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ding et al (US 10,566,287).
Re. Claim 1, Ding et al discloses an optical communication package structure 2000 (Fig 24), comprising:
a wiring structure including a main portion 100 and a conductive structure 112 disposed on an upper surface of the main portion 100 (Fig 23; col. 4 lines 57-60; col. 5 lines 58-67; col. 6 lines 1-4), wherein the main portion 100 defines at least one through hole 121 extending through the main portion 100 (Fig 14; col. 5 lines 3-16);
at least one via structure 111/113/130 disposed in the at least one through hole 121 of the main portion 100 and electrically connected to the conductive structure 112 (Fig 24; col. 5 lines 24-26);
a redistribution structure 134/136 disposed on a lower surface of the main portion 100 and electrically connected to the via structure 130 (Fig 24; col. 7 lines 39-48);
at least one optical device 1030 disposed adjacent to the upper surface of the main portion 100 and electrically connected to the conductive structure 122 (electrical 
at least one electrical device 1010/1020 disposed on and electrically connected to the conductive structure 112 (Fig 24; col. 10 lines 33-44), 
wherein the main portion 100 defines at least one groove 140’ recessed from the upper surface of the main portion 100, and a portion 1031 of the optical device 1030 is disposed in the groove 140’ of the main portion 100 (Fig 24; col. 10 lines 17-24).
Re. Claim 2, Ding et al discloses at least one waveguide 1040 disposed adjacent to the upper surface of the main portion 100 and corresponding to the optical device 1030 (Fig 24; col. 10 lines 24-26).
Re. Claim 3, Ding et al discloses the conductive structure 112 includes a dielectric structure covering the optical device 1030 (i.e. a portion of the SiO2 layer covers the electrode 1031 of the optical device 1030) and at least one circuit layer embedded in the dielectric structure (Fig 24; col. 5 lines 58-67; col. 6 lines 1-4; col. 10 lines 20-23).
Re. Claim 4, Ding et al discloses the via structure 111/113/130 includes a first passivation layer 111 disposed in the through hole 121 of the main portion 100 and covering a side wall of the through hole 121 (Figs 3-5 and 24; col. 5 lines 17-23), a metal layer 130 covering the first passivation layer 111 (Figs 3-5 and 24; col. 5 lines 24-33) and a second passivation layer 113 covering the metal layer 130 (Figs 12-13 and 24; col. 7 lines 18-38).
Re. Claim 5, Ding et al discloses the conductive structure 112 includes a dielectric structure covering the upper surface of the main portion 100, at least one 
Re. Claim 6, Ding et al discloses the optical device 1030 is electrically connected to the at least one bonding pad, specifically pad 141, of the conductive structure 112 (Fig 24; col. 8 lines 27-34; col. 10 lines 20-23).
Re. Claim 7, Ding et al discloses the conductive structure 112 further includes a plurality of metal bumps 1011/1021 disposed on and electrically connected to the circuit layer 137, and the electrical device 1010/1020 is bonded to the metal bumps 1011/1021 (Fig 24; col. 10 lines 35-44).
Re. Claim 12, Ding et al discloses the optical device 1030 is a laser diode (Fig 24; col. 10 lines 20-23).
Re. Claim 13, Ding et al discloses the electrical device 1010/1020 is a trans-impedance amplifier (TIA) or a driver (Fig 24; col. 10 lines 33-44).
Re. Claim 14, Ding et al discloses a package substrate, wherein the redistribution structure is electrically connected to the package substrate through a plurality of solder bumps (Fig 25; col. 10 lines 55-67).
Re. Claim 15, Ding et al discloses a switch device 2050 disposed on and electrically connected to the package substrate (Fig 25; col. 10 lines 55-67).
Re. Claim 16, Ding et al discloses a method for manufacturing an optical communication package structure 2000, comprising:

(b)    forming at least one through hole 121 extending through the main portion 100 to expose a portion (i.e. portion 133) of the conductive structure 112 (Figs 21 and 24; col. 5 lines 55-58; col. 6 lines 3-4; col. 9 lines 2-9);
(c)    forming at least one via structure 111/113/130  in the at least one through hole 121 of the main portion 100 and forming a redistribution structure 134/136 on a lower surface of the main portion 100 (Fig 24; col. 5 lines 24-26; col. 7 lines 39-48); and
(d)    electrically connecting at least one electrical device 1010/1020 to the conductive structure 112 (Fig 24; col. 10 lines 33-44).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al (US 10,566,287) and Beyne et al (US 2004/0259292 A1).
Re. Claim 8, Ding et al discloses the optical communication package structure as discussed above, comprising a first passivation layer 111 disposed in the through hole 121 of the main portion 100 and covering a side wall of the through hole 121 (Figs 3-5 and 24; col. 5 lines 17-23), a metal layer 130 covering the first passivation layer 111 
That is, Ding et al does not disclose an arrangement wherein the redistribution structure includes a third passivation layer disposed on the lower surface of the main portion, a redistribution layer disposed on the third passivation layer and electrically connected to the metal layer of the via structure, a fourth passivation layer covering the redistribution layer and the third passivation layer.
Beyne et al discloses an arrangement for providing electrical connection through a main portion 1 having a via structure 2, the arrangement comprising a first passivation layer 3 disposed in the via structure 2 of the main portion 1 and covering a side wall of the via structure 2, a metal layer 5 (i.e. portion of layer 5 within the via 2) covering the first passivation layer 3, and a second passivation layer 6 covering the metal layer 5 (Fig 1A through 1F; [0109]-[0113], [0115]).  Beyne et al also discloses a redistribution structure including the first passivation layer disposed on the first surface of the main portion 1 (Fig 1D), a redistribution layer 5 (i.e. portion of layer 5 on the first surface of the main portion 1) disposed on the first passivation layer 3 (Fig 1E), and the 
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed, since Beyne et al discloses their arrangement of a through-hole electrical interconnect is relatively easy and inexpensive to implement ([0007]).
It is noted the designation of a “top” or “bottom” surface is arbitrary, as the same depends only on the orientation of the package.
Re. Claim 9, Ding et al and Beyne et al render obvious the optical communication package structure as discussed above.  As previously discussed, the through-hole electrical interconnect of Beyne et al discloses the passivation layer 3 of the redistribution structure and the passivation layer 3 of the via structure are formed integrally and concurrently (Fig 1D; [0111]).  The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the reasons discussed above.
Re. Claim 10, Ding et al and Beyne et al render obvious the optical communication package structure as discussed above.  As previously discussed, the through-hole electrical interconnect of Beyne et al discloses the redistribution layer 5 of the redistribution structure and the metal layer 5 of the via structure are formed integrally and concurrently (Fig 1E; [0113]).  The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the reasons discussed above. 

Re. Claim 17, Ding et al discloses the method as discussed above.  According to one interpretation, Ding et al discloses forming a first passivation material 111/113 in the at least one through hole 121 of the main portion 100 and on the lower surface of the main portion, and forming a metal material 130 on the first passivation material 111/113 (Figs 12-13 and 24; col. 5 lines 17-23; col. 7 lines 18-38).
However, along the lines of the discussed immediately above, Ding et al does not disclose method as further comprising: forming a second passivation material on the metal material.
Beyne et al discloses an method for providing electrical connection through a main portion 1 having a through hole 2, the method comprising forming a first passivation layer 3 covering a side wall of the through hole 2 and a first surface of the main portion 1, forming a metal layer 5 on the first passivation layer 3, and forming a second passivation layer 6 on the metal layer 5 (Fig 1A through 1F; [0109]-[0113], [0115]).  
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed, since Beyne et al discloses their arrangement of 
It is noted the designation of a “top” or “bottom” surface is arbitrary, as the same depends only on the orientation of the package.
Re. Claim 18, Ding et al and Beyne et al render obvious the method as discussed above.  Beyne et al also discloses the first passivation material 3 is formed in the at least one through hole 2 by vacuum suction ([0110]).
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed, since Beyne et al discloses their arrangement of a through-hole electrical interconnect is relatively easy and inexpensive to implement ([0007]).
Re. Claim 19, Ding et al and Beyne et al render obvious the method as discussed above.  Beyne et al also discloses a portion of the first passivation material 3 in the at least one through hole 2 forms a first passivation layer of the via structure, and a portion of the first passivation material 3 on the first surface forms a first passivation layer of the redistribution structure (Fig 1D); wherein a portion of the metal material 5 on the first passivation layer 3 forms a metal layer of the via structure, and a portion of the metal material 5 on the first passivation layer 3 forms a redistribution layer of the redistribution structure (Fig 1E); and wherein a portion of the second passivation material 6 on the metal layer 5 forms a second passivation layer of the via structure, and a portion of the second passivation material 6 on the redistribution layer forms a second passivation layer of the redistribution structure (Fig 1F).

It is noted the designation of a “top” or “bottom” surface is arbitrary, as the same depends only on the orientation of the package.
Re. Claim 20, Ding et al and Beyne et al render obvious the method as discussed above.
While not explicitly disclosed by Beyne et al, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to define a plurality of openings in the second passivation material to expose a portion of the redistribution layer, to allow for the electrical connection of electrical components to the electrical via structure in the substrate.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        2/12/21